DETAILED ACTION
 Claim Status
	Applicant’s amendment filed January 22, 2021 has been entered. Claims 1-210 and 223-233 are cancelled. Claims 211-222 and 234 are currently pending. Claim 214 is withdrawn. Claims 211-213, 215-222 and 234 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 211-222 in the reply filed on May 14, 2019 is acknowledged.

Applicant’s election without traverse of S. pyogenes Cas9 and NGG as the recognition sequence, as the species elected, in the reply filed on May 14, 2019 is acknowledged.

Claim 214 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14, 2019.



Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/981,636, filed April 18, 2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 61/981,636, filed April 18, 2014, fails to provide support for the specific targeting sequences now claimed in claims 211-213. Application No. 61/981,636 does not teach targeting sequences for TRAC or TRBC.


Claim Rejections - 35 USC § 102 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 211-213, 215-222 and 234 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Duchateau et al. (WO 2014/191128 A1, published December 14, 2014, earliest effective filing date May 29, 2013, provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment to claims 211-213 to recite “a non-viral RNP complex”.
	Duchateau et al. describe a modified cell comprising a modification (isolated cells comprising the genetic modifications set forth; page 4, lines 30-31) in the TRAC or claims 211-213); wherein the modification comprises a deletion or mutation of all or part of the TRAC or TRBC gene (small insertions or deletions and can be used for the creation of specific gene knockouts; page 23, lines 5-6) (claim 215); said modified cell further comprising a modification in a second T-cell expressed gene (inactivation of TCR alpha and TCR beta; page 29, lines 26-28) (claim 216); wherein expression of TRAC or TRBC in the modified cell is modulated (inactivation of TCR alpha and TCR beta; page 29, lines 26-28) (claim 217); wherein the cell is a T-cell (CD4+ T-lymphocytes and CD8+ T-lymphocytes; page 30, lines 7-8) (claim 218); wherein the T-cell is a CD8+ T cell or a CD4+ T cell (CD4+ T-lymphocytes and CD8+ T-lymphocytes; page 30, lines 7-8) (claim 219); wherein the T-cell is a CD8+ T cell (CD8+ T-lymphocytes; page 30, lines 7-8) (claim 220), wherein the CD8+ T cell is a CD8+ naïve T cell (T cells can be obtained from lymph node tissue; page 30, lines 10-11) (claim 221); wherein the modification is within the first 500 bp of the coding sequence downstream from the start codon (page 23, Table 2, showing targets to exon 1 of TRAC) (claim 222); wherein the cell is a hematopoietic stem cell (T-cell can be derived from a stem cell. The stem cells can be a hematopoietic stem cell; page 29, line 36 to page 30, line 4) (claim 234).
	Regarding the limitations of claims 211-213 directed to the RNP complex comprising a Cas9 polypeptide and a gRNA molecule that targets TRAC or TRBC, wherein the gRNA comprises a targeting domain as claimed, it is noted that the claims are claimed as a product-by-process (made by). MPEP 2113(I) recites, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”
	Duchateau et al. teaches a modified cell comprising a modification in the TRAC or TRBC gene made by delivering an RNP complex comprising a Cas9 polypeptide and a gRNA molecule (introducing molecule of interest such as gRNA and Cas9 into a cell. The molecule of interest could be produced outside the cell and then introduced thereto; page 17, lines 6-13; delivery methods where the RNA-guided endonuclease is introduced under polypeptide form; page 19, lines 15-16; the RNA-guided endonuclease retains its activity and can readily associate with the guide RNA. Said guide RNA can also be encapsidated during virion assembly; page 20, lines 14-16) that targets TRAC or TRBC (inactivation of TCR alpha and TCR beta. Genetic modification is operated using at least two RNA guides targeting the different genes, page 30, lines 26-30), wherein the gRNA molecule comprises a targeting domain comprising a sequence that is the same as, or differs by no more than 3 nucleotides from, a targeting domain sequence selected from any one of SEQ ID NOs: 49277-49281, 49283, 49285, 49287-49289 or 49291 (page 23, table 2, SEQ ID NOs: 18, 32, 23, 12, 9, 20, 22, 13, 47, 6, 10 and 11) (claims 211-213), wherein the complex localizes to a site in the TRAC or TRBC locus (inactivation of TCR alpha and TCR beta. Genetic modification is operated using at least two RNA guides targeting the different genes, page 30, lines 26-30), which site comprises a target domain and an NGG sequence (page 23, table 2, showing targeting sequences with an NGG sequence) (claim 212) and wherein the Cas9 protein is S. claim 213). Although Duchateau et al. teach that the RNP complex is delivered in a viral particle, the resulting modified cell comprising a modification  in the TRAC or TRBC gene will be the same delivering a non-viral RNP complex or an RNP complex in a viral particle.
	Accordingly, Duchateau et al. anticipates claims 211-213, 215-222 and 234.
Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive. Applicant argues that Duchateau et al. does not describe a modified cell made by delivering non-viral RNA complexes of Cas9 polypeptide and a gRNA molecule.
However, although Duchateau et al. does not teach delivering a non-viral RNP complex, as indicated above, the modified cell is claimed as a product-by-process. Thus, since the resulting modified cell comprising a modification in the TRAC or TRBC gene will be the same delivering a non-viral RNP complex or an RNP complex in a viral particle, Duchateau et al. anticipates the cell claimed.
Therefore, the rejection is still deemed proper and is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636